Voto separado del
Juez Asociado Señor Hernández Matos
San Juan, Puerto Rico, a 14 de febrero de 1967
Disiento. A la luz de los hechos envueltos siendo pocos daños, creo que lo único justo a nuestro alcance sería la rebaja razonable de la indemnización concedida, la cual estimo un poco alta.
Las frecuentes caídas y resbalones del niño, sin llevar frascos de leche u otras cosas en sus manos, al usar la esca-lera, y aun la posibilidad de caerse, demuestra lo peligroso que era para ese niño el bajar y subir por tal escalera. Sobre esa situación, poner en manos de un niño dos frascos de cristal, llenos de leche, y obligarlo a subir esa escalera o parte de ella, con un objeto peligroso en tal ocasión y (ha-ciendo un trabajo que correspondía hacer al chofer) era pri-var al menor de su única defensa contra caídas, o sea el uso de sus manos. A mi juicio la conducta del chofer, en tal caso, constituye negligencia crasa. La sentencia de no haber sido modificada por la cantidad concedida, debió haber sido con-firmada en todo.